.   -




                              December 6, 1961

        Mr. V. D. Housworth
        Executive Secretary
        State Board of Barber Examiners
        512 State Office Building
        Austin, Texas              Opinion No. NW-1214
                                   Re:   Construction of Section 27
                                         of Article 734a, Vernon's
                                         Penal Code, as amended by
                                         H.B. 829, Acts of the 57th
                                         Legislature, and Article
                                         III of Senate Bill 1, First
                                         Called Session, Acts of
                                         the 57th Legislature, in
                                         reference to appropria-
                                         tion of monies In the
                                         State Board of Barber
        Dear Mr. Housworth:              Examiners Fund.
                  In your letter requesting an opinion from
        this office you mentioned that Section 27 of Article
         34a, Vernon's Penal Code, as amended by House Bill
         29, Acts of the 57th Le islature, Regular Session,
        $3
        1961, Chapter 287, page 201 provides In part that:
                  II
                   . . . The secretary shall keep a
                  record of all proceedings of the Board
                  and shall be the custodian of all such
                  records and shall receive and receipt
                  for all money collected by the Board.
                  All money so received shall be imme-
                  diately deposited with the State
                  Treasurer, who shall credit same to
                  a special fund to be known as 'State
                  Board of Barber Examiners Fund,' which
                  money shall be drawn from said special
                  fund upon claims made therefor by the
                  Board to the Comptroller; and if found
                  correct, to be approved by him and
                  vouchers Issued therefor, and counter-
                  signed and paid by the State Treasurer,
                  which soeclal fund is herebv appropriated
Honorable V. D. Housworth, page 2 (WW-1214)

         for the purPose of carrying out all the
         pa;:;;ylonsof this Act. . . . Tmphaais

          In regard to the underlined portion of Sec-
tion fl of Article 734a, you have posed the question of:
         "Does the referenced phrase have the
         effect of appropriating to the Board
         all moneys in the Barber Examiners
         Fund, or should we look Instead to the
         appropriations from that fund set
         forth in S.B. No. 1, 1st C.S., 57th
         Legislature, Article III of the Gen-
         eral Appropriations Act?"
          Section 6 of Article VIII of the Constitution
of Texas provides In part that:
               'No money shall be drawn from the
          Treasury but in Pursuance of specific
          aPProPriatIona made by law; nor shall
          any appropriation of money be made gor
          a longer term than two years, . . .
          (Emphasis added)
          In the case of Pickle v. Finley, State ComP-
troller, 91 Tex. 484, 44 S.W. 480 (1898), the Court held
that:
          II
          . . . It Is clear that an appropriation
         need not be made in the general approprla-
         tlon bill. It is also true that no
         specific words are necessary in order
         to make an appropriation; and it may be
         conceded, as contended, that an appropria-
         tion may be made by implication when the
         language employed leads to the belief
         that such was ;he intent of the Legis-
         lature. . . .
          In the case of National Biscuit Company v.
State of Texas, 134 Tex. 293, 135 S.W.2d 687 (1940),
the Court held that:
               "As just stated, one of the pro-
          visions of Section 6 of Article 8 of
          our Constitution requires all appropria-
          tions of money out of the State Treasury
          to be specific. It is settled that no
Honorable V. D. Housworth, page 3 (W-1214)

         particular form of words Is required to
         render an appropriation specific with-
         in the meaning of the constitutional
         provisions under discussion. It is
         sufficient if the Legislature autho-
         rizes the expenditure by law, and
         specifies that purpose for which the
         appropriation is made. & appropria-
         tion can be made for all funds coming
         from certain sources and deposited JJ
         3 special fund for a designated puroose.
         In such ,instances,it is not necessary
         for the appropriating Act to name a
         certain sum or even 2 maximum sum. . . .'I
         .(Emphaslsadded7
          In view of the holdings of the Supreme Court
of Texas In Pickle v. Finley, State Comptroller, supra,
and National Biscuit Comoany v. State of Texas, sunra, we
are of the opinion that the language found in Section
27 of Article 734a, as amended by House Bill 829, meets
the mandatory requirements of Section 6 of Article VIII
of the Constitution of Texas so as to constitute a valid
appropriation of all the moneys in the special fund known
as the "State Board of Barber Examiners Fund", for
the purpose of carrying out the provisions of Article 734a.
          However, in the words of the Court of Civil
Appeals in the case of Atkins v. State Highway DeDart-
a,    201 S.W. 226 (civ.App. 1917):
          I,
             . . It is not to be understood,
          h;wever, that we hold the appropria-
          tion good for a longer term than
          two years. This statement is made
          in view of section 6, art.'8 of
          the Constitution which provides 'Nor
          shall any appropriation of money be
          made for a longer term than two years.'"
          As the provisions of Section 27 of Article
73&a, as amended by House Bill 829, meet the mandatory
requirements of Section 6 of Article VIII of the Con-
stitution of Texas so as to constitute a valid appropria-
tion, the question is then raised as to what effect is
to be given Senate:Bill 1, the General Appropriation
Bill, insofar as it sets forth a budgeted departmental
appropriation for the State Board of Barber Examiners.
Honorable V. D. Housworth, page 4 (WW-1214)

          As Senate Bill 1 attempts to restrict the
appropriation to the State Board of Barber Examiners to
a certain specified sum, rather than to those funds on
hand in the "State Board of Barber Examiners Fund" on the
effective date of House Bill 829 and such revenue as may
be credited to such fund during the two year period
following the effective date of House Bill 829, it is
invalid and ineffectual to the extent that It attempts
to limit the appropriation to the State Board of Barber
Examiners to a certain specified sum. The appropria-
tion found in Section 27 of Article 734a, as amended by
House Bill 829, places no such restriction upon the
appropriation, and it has long been held that a
biennial appropriation, such as Senate Bill 1 in the
Instant case, cannot control, amend or repeal a general
law. Consequehtly, we are of the opinion that the
State Board of Barber Examiners will not be limited In
its expenditures to those funds appropriated by the
Legislature pursuant to the provisions of Senate Bill 1,
but in fact will be authorized,to expend, for the two
      eriod commencing with the effective date of House
?%F ii29 and for the purpose of carrying out the pro-
visions of Article 73&a, all of the monies on‘hand in the
"State Board of Barber Examiners Fund" on the effective
date of House Bill 829, in addition to all monies
credited to such fund during the two year period follow-
ing the effective date of House Bill 829. Such expen-
ditures are, however, limited by certain restrictions
found in Section 27 of Article 73&a, as amended by House
Bill 829, which will be commented upon in reply to your
last question.
          While we have held that the provisions of Sec-
tion 27 of Article 73&a, as amended by House Bill 829,
rather than the provisions of Senate Bill 1, control
as to the appropriation made to the State Board of
Barber Examiners, this office held In Attorney General's
Opinion No. V-414 (1947) that:
           . . . S.B. 391 being the biennial
          appropriation act, cannot control a
          general law, but may express a
          legislative intent as to use of the
          moneys appropriated therein and any
          restriction upon the use of moneys
          ~0 appropriated a     govern --
                                       so long
          as It does not llun afoul 3 general
          &@.   -"(Emphasis
                . . .              added)

          In view of this previous holding by this
office, we are of the further opinion that in the
instant case the legislative intent found in Senate
Bill 1, insofar as It applies to the appropriation made
.   -




        Honorable V. D. Housworth, page 5 @W-1214)

        to the State Board of Barber Examiners, should govern
        up to and including the amounts specified in the appropria-
        tion made by Senate Bill 1 to the State Board of Barber
        Examiners, and thatany available funds in the"State
        Board of Barber Examiners Fund" over and above the
        total appropriation contained in Senate Bill 1 in regard
        to the State Board of Barber Examiners may be expended
        in such manner as the State Board of Barber Examiners
        deems necessary and proper for the purposes of carrying
        out the provisions of Article 734a, subject only to the
        restrictions contained In Section 27 of Article 734a,
        as amended by House Bill 829.
                  Your letter further re~questedan opinion
        upon the quest~ionof:
                  11
                   . .~. what would be the terminal date
                  of the appropriations made in the basic
                  statute (i.e. H.B. 829) and would S.B.
                  No. 1 have the effect of providing
                  appropriations for the use of this Board
                  between that terminal date and the end of
                  the current biennium on August 31, 1963?"
                  As the effective date of House Bill a29 Is
        August 28, 1961, the appropriation contained in Section
        27 of Article 734a, as amended by House Bill 829,
        cannot, under the provisions of Section 6 of Article
        VIII of the Constitution of Texas, be for a period
        longer than two years. Therefore, the terminating date
        for the appropriation found in Section 27 of Article
        734a, as amended by House Bill 829, is August 27, 1963.
                  We are of the opinion that the provisions of
        Senate Bill 1 would have the effect of providing appropria-
        tions for the use of the State Board of Barber Examiners
        for the period of time between August 27, 1963, and
        August 31, 1963.
                  The last question posed by your letter is
        set forth as follows:
                  "The last paragraph of Section 27 as
                  amended by the said H.B. 829 relates
                  to compensation of members of the
                  Board and their reimbursement ,for
                  traveling expenses. If H.B. 829 does
                  in fact appropriate all moneys in ~the
                  Barber Examiners Fund to the Board
                  for the purposes of such act, then
Honorable V. D. Housworth, page 6 (NW-1214)
         is the per diem for members of the
         Board limited to the amount set out
         in S.B. No. 1, the general appropria-
         tions act; and are the amounts
         available for their travel reimburse-
         ment, and office expense, limited to
         the annual sums set forth in such act?"
          Section 27 of Article 734a, as amended by
House Bill 829, provides for an appropriation of the
funds In the 'State Board of Barber Examiners Fund",
but there is also found therein the following provision
placing a restriction upon such appropriation:
              "The compensation of the members
         of the Board shall be a per diem as
         set by the General Appropriations Act,
         and In addition to the per diem pro-
         vided for herein, they shall be
         entitled to traveling expenses in
         accordance with the appropriate pro-
         visions of the General Appropriations
         Act. . . .'
          In view of the foregoing language, we are of
the opinion that the per diem of the members of the
State Board of Barber Examiners and the funds available
for their travel reimbursement are restricted to those
amounts found in line Items one (1) and five (5) of
the departmental appropriation for the State Board of
Barber Examiners in Senate Bill 1.
                      SUMMARY
         The provisions of Section 27 of
         Article 73&a, Vernon's Penal Code,
         as amended by House Bill 829 have
         the effect of appropriating to the
         State Board of Barber Examiners
         all moneys in the "State Board of
         Barber Examiners Fund" on the effect-
         ive date of House Bill 829 as well
         as all funds credited to such fund
         for a period of two years thereafter.
         The terminating date for the appro-
         priation found in Section 27 of
         Article 734a, as amended by House Bill
         829, IS August 27, 1963.
         The per diem of the members of the
.   -




        Honorable V. D. Housworth, page 7 (WW-1214)

                    State Board of Barber Examiners and the
                    funds available for their travel reimburse-
                    ments are restricted to those amounts found
                    in line items one (1) and five (5) of the
                    departmental appropriation for the State
                    Board of Barber Examiners in Senate Bill 1.

                                       Yours very truly,
                                       WILL WILSON


        PB:lgh


        APPROVED:
        OPINION CCMMITTEE
        W. V. Geppert, Chairman
        Jerry H. Roberts
        Leon F. Pesek
        J. Arthur Sandlin
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Houghton Brownlee, Jr.